Citation Nr: 1418667	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran testified at a hearing via video conference before the Board in April 2013.


FINDING OF FACT

The evidence of record shows that the Veteran suffers from a bilateral hearing loss disability and the Veteran's bilateral hearing loss is causally related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that his bilateral hearing loss is due to acoustic exposure suffered during service.  The Veteran's service treatment records show no complaints of, or treatment for, hearing loss.  

The Board finds that there is evidence both for and against the Veteran's claim

The Board notes that the Veteran is service-connected for tinnitus as a result of his acoustic exposure during service.  Additionally, the Veteran had a VA examination in October 2010 that confirmed the presence of a bilateral hearing loss disability for VA purposes.   38 C.F.R. § 3.385 (2013).  Further, a private medical opinion has asserted that the Veteran's bilateral hearing loss is related to noise exposure during service.  

Regarding etiology, the October 2010 VA examination provided a negative opinion.  However, the etiology opinion was primarily based on the lack of documentation of hearing loss at separation from service and a lack of significant puretone threshold shift between enlistment and separation.  The Board finds this to be an inadequate rationale as hearing loss need not be shown at separation for the Veteran to prevail where significant noise exposure is shown.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's bilateral hearing loss had onset in service or was caused by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for left ear hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


